Exhibit 10.2
 
 

 
Calgon Carbon Asia Pte Ltd
9 Temasek Boulevard
#26-02 Suntec Tower Two
Singapore 038989
Tel: (65) 6221 3500
Fax: (65) 6221 3554
Business Reg No. 199703581D



September 21st, 2011
PRIVATE & CONFIDENTIAL
Mr. Singleton
Dear Allan
LETTER OF APPOINTMENT


We are pleased to offer you the employment proposal from our Company on the
following terms and conditions


1.           DATE OF APPOINTMENT


Your appointment as Director Sourcing & Supply Chain Asia will be effective as
of October 1, 2011.
Although you are based in Singapore, you will place yourself unreservedly at the
disposal of the Company and undertake to work in any of the territories where
the Company has a business interest. You will devote yourself wholly to the work
of the Company and not engage in or carry on any other work or business.


2.           DUTIES AND RESPONSIBILITIES


You will report to the Executive Vice President Europe & Asia. You will use your
best endeavours at all times to fulfil the usual duties and responsibilities
applicable to this position. You will be based in Singapore and be responsible
for the management of our business strictly in accordance with the policies of
Calgon Carbon Asia to the achievement of agreed plan.


Normal working hours for the company are 9:00 a.m. to 6:00 p.m. on Monday to
Friday. In this regard, you are expected to use your own good judgment depending
on business demands.


You will be reimbursed for all reasonable expenses incurred in the discharge of
your duties within the limits advised and approved by your immediate Manager.
Such claims must be supported by receipts.


3.           SALARY AND INCREMENTS


Your annual basic salary will be SGD 232,851 (two hundred and thirty two
thousand and eight hundred and fifty one Singapore Dollars).


This salary will be reviewed periodically and any increment granted will depend
on your performance.


In addition to the annual basic salary, you shall be paid an annual fixed bonus
of fifteen percent (15%) of the annual basic salary.


In addition to the fixed bonus you will be eligible to participate in any group
bonus or share system in accordance with your position. Such system may be
changed at any time.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           HOUSING


For the time of your employment in Singapore, the Company shall provide you with
rented housing including rental costs, utilities and any required insurance.


5.           TRANSPORTATION


The Company shall provide you with a Company Car in accordance with the
Company's prevailing car policy.


The Company shall pay the following air flight tickets for your private returns:


 
(a)
Three (3) return business class air tickets for you and your wife each from
Singapore to the United Kingdom per annum.



 
(b)
Three (3) return economy class tickets for your child from Singapore to the
United Kingdom per annum.



6.           INCAPACITY FOR WORK
 
 
6.1
If you shall be at any time be incapacitated by illness or accident from
performing your duties hereunder, then you shall as soon as possible on the
first day of absence, inform the Company of such illness or accident and of the
expected date of you return to work.



 
6.2
You shall provide the Company with a medical certificate as per the Company's
policy as soon as possible.



 
6.3
You may be required at any time to attend a doctor or clinic nominated by the
Company to be medically examined whether or not you are suffering or have
suffered any period of sickness or incapacity for work. You shall ensure the
prompt delivery of the relevant report to the Company.



7.           SICK PAY


 
7.1
If you are prevented by illness or other incapacity from duly attending to your
duties then, provided you have duly completed with your obligations under Clause
[6], the Company shall continue to pay your full salary until the expiry of a
period of six (6) consecutive months or an aggregate of one hundred and twenty
(120) working days (whether consecutive or not) in any period of twelve (12)
months. Thereafter, any payment of salary during any further period of absence
shall be at the discretion of the Company.



 
7.2
If any incapacity shall be or appear to be occasioned by actionable negligence
of a third party in respect of which damages are or may be recoverable or in
case the incapacity shall be or appears to be covered by any kind of insurance,
you shall forthwith notify the Company of that fact and of any claim,
compromise, settlement or judgment made or awarded in connection therewith and
shall give to the Company all such particulars of such matters as the Company
may reasonably require. All sums paid to you during any such period of
incapacity shall be paid by way of loan only and shall, if so required by the
Company, be refunded to the Company provided that you shall not be required to
refund a sum exceeding the amount of damages recovered by you under such
compromise settlement or judgment (less any costs in or in connection with or
under such claim, compromise, settlement or judgment borne by you).

 
 
 

--------------------------------------------------------------------------------

 
 
8.           CENTRAL PROVIDENT FUND (CPF)


If applicable, the Company and you will make the mandatory monthly contributions
towards the CPF in accordance with the CPF Act.


9.           LEAVE


In addition to statutory and other public holidays, you shall be entitled to
take thirty (30) working days' holiday in each calendar year (of which not more
than ten (10) working days may be consecutive).


10.           MEDICAL BENEFITS


10.1           Treatment and Medicines


All confirmed employees shall enjoy free medical attention, treatment and
medicine from the Company's appointed doctor. In the event of any emergency, the
Company shall reimburse the employee the medical expenses incurred from any
registered medical practitioner or from any Government Medical Officer.


10.2          Other Conditions


The Company may from time to time impose such conditions as is necessary to
restrict the Company's liability relating to illness arising from circumstances
prior to the employee's engagement or in relation to congenital disorders or
other reasons.


It is a condition of service that the employee authorises the Company's
appointed doctor to furnish medical information to the Company when necessary.


You must use the Company's appointed doctor at all times except in cases of
emergency outside normal office  hours when the family doctor may be consulted.


The Company's appointed doctor shall then take over the case as soon as is
practical.


11.           INSURANCE COVERAGE


11.1          Group Term Life and Personal Accident


The Company shall insure the employee against the risk of Death and Permanent
Disablement, subject to the terms, exceptions and conditions of the insurance
policy which can be examined at any time by the employee. The Company may insure
on such terms as it may think fit.


The Insurance Policy is operative twenty-four hours a day and will apply whilst
the employee is in the employment of the Company including whilst on business
trips and courses abroad.


11.2           Group Hospitalization and Surgical Insurance


You shall be insured in accordance with the Company's policy.
 
11.3           Health Insurance


The company shall provide you and your wife with Health Insurance coverage.
 
 
 

--------------------------------------------------------------------------------

 
 
12.           TERMINATION OF SERVICE


This Agreement will automatically expire on September 30th, 2014 unless extended
in writing by both parties. Each party may terminate this Agreement prior to
this date in accordance with applicable law. If the Agreement is terminated by
the Company the company will relocate you to the United Kingdom.


The company may terminate your employment without notice or payment in lieu if
you violate any current company rules and regulations or otherwise misconduct
yourself in a manner which according to common law would justify instant
dismissal. If your services are terminated under the provision of this
paragraph, you shall only be entitled to payment of the appropriate amount of
salary accrued and due to you up to the last day of your service with the
Company.


13.           CONFLICT OF INTEREST


You shall not at any time during your employment, except with the express and
special permission of the Company, engage directly or indirectly in any other
business or occupation whatever either as principal, agent, servant, broker or
otherwise engage in any activity to the detriment, whether direct or indirect,
of the Company's interests. You may, however, acquire or hold shares in any
public company with limited liability.


You shall not at any time during your employment or after the termination of
your employment, except by the direction or with the express approval of the
Company, divulge either directly or indirectly to any person or company,
knowledge or information which you may acquire during the course of or
incidental to your employment by the Company concerning the affairs or property
of the Company or any business, property, transactions or policies in which the
Company may be or may have been concerned or interested.


14.           ETHICAL BUSINESS PRACTICES


You will adhere to the Company Policy Statement on Ethical Business Practices as
outlined in the attachment.


15.           CONFIDENTIALITY


You shall not, except as authorized or required by your duties, disclose or
reproduce to any person or persons or Company any confidential information
concerning the organization, business, finance, trading transactions (including
customer lists and other records) or other affairs of the Company or any of its
subsidiaries or associated companies which may come to your knowledge during
your employment and you shall keep with complete secrecy all confidential
information entrusted to you and shall not use or attempt to use any such
information in any manner which may injure or cause loss either directly or
indirectly to the Company or its business or may be likely to do so. This term
and condition shall continue to apply after the termination of your contract of
employment but shall cease to apply to any information or knowledge that may
come to the knowledge of the public by authorized sources.


The salary and conditions set out in this letter are confidential and should not
be discussed with other members of the staff or with outsiders.
 
 
 

--------------------------------------------------------------------------------

 
 
16.          GOVERNING LAW


The terms and conditions, rights, duties and liabilities of the parties hereto
shall be construed in accordance with and be governed by the laws of the
Republic of Singapore.


Please indicate your acceptance of the foregoing terms by signing and returning
to us the duplicate of this letter.


Yours sincerely,


/s/  C.H.S. (Kees) Majoor
Executive Vice President Asia & Europe




ACCEPTANCE OF APPOINTMENT


I, Allan Singleton, hereby acknowledge and agree that I have read and fully
understand the foregoing terms of this Letter of Appointment and I agree to
accept employment in the Company on the Terms and subject to the conditions of
this Letter of Appointment
 
/s/ Allan Singleton
Date 22 September  2011